Citation Nr: 1215549	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-13 767	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea, claimed as secondary to service-connected posttraumatic stress disorder (PTSD) and/or service-connected type II diabetes mellitus.  

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.  

3.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to October 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June and July 2008 rating decisions by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased (50 percent) rating for PTSD, effective February 1, 2008, and continued a 20 percent rating for the Veteran's service-connected diabetes mellitus.  An interim February 2010 rating decision increased the rating for PTSD to 70 percent, effective April 13, 2007.  As the rating is less than the maximum under the applicable criteria (and since the Veteran has not expressed satisfaction with the rating), the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  In May 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  In February 2012, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are associated with the claims file.  At the Travel Board hearing, the undersigned granted the Veteran's request to hold the case in abeyance for 60 days for the submission of additional evidence.  That period of time has lapsed and no additional evidence was received.  

The Board notes that the Veteran initiated, but did not perfect, appeals in the matters of the ratings for peripheral neuropathy of the lower extremities and his thoracic spine disability.  Hence, those matters are not before the Board.  Service connection for coronary artery disease and hypertension was  denied by August and December 2011 rating decisions, respectively.  He has not appealed those decisions.  

Finally, the Veteran also claimed an earlier effective date for his service-connected residual scar of the removal of the ninth rib.  An October 2011 RO letter stated that in March 2005 he was notified of the decision that granted service connection and assigned an effective date for the award.  He was advised that unless he alleges VA committed clear and unmistakable error in determining the effective date, no action would be taken in such matter.  He did not respond.    

The matter of service connection for sleep apnea is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action on his part is required.  


FINDINGS OF FACT

1.  At no time during the appeal period is the Veteran's diabetes mellitus shown to have required regulation of activities in addition to a restricted diet and insulin.  

2.  The Veteran's PTSD is not shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with deficiencies in most areas; PTSD symptoms productive of total occupational and social impairment are not shown at any time.  


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code (Code) 7913 (2011).  

2.  A rating in excess of 70 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, Code 9411 (2011).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The appellant was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A March 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2011 supplemental statement of the case (SSOC) readjudicated the matters.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

Pertinent available postservice treatment records, including records from the Social Security Administration (SSA), are associated with the Veteran's claims file.  The RO arranged for the Veteran to be examined in April 2008, March 2010, and July 2010.  [The Board notes that at the May 2010 DRO hearing, the Veteran indicated he did not want another VA examination regarding his increased rating claim for PTSD.]  The Board finds that the April 2008 (as to PTSD), and the March and July 2010 (as to diabetes) examinations are adequate for rating purposes as the examiner reviewed the record, and conducted a thorough examination of the Veteran, with notation of all clinical findings necessary for proper determinations in these matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent available evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings may be appropriate in an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diabetes Mellitus

Diabetes mellitus is rated under Code 7913, which provides for a 10 percent rating when the disease is managed by a restricted diet only; a 20 percent rating is warranted when the diabetes requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet; a 40 percent rating is warranted when insulin, a restricted diet, and regulation of activities are required; a 60 percent rating is warranted when insulin, a restricted diet and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care-provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119.  Note 1 following Code 7913 provides that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable evaluations are considered part of the diabetic process under Code 7913.  

Historically, an October 2004 rating decision granted service connection for diabetes, rated 20 percent, effective May 2, 2003.  The instant claim for increase was received in October 2007.  

VA treatment records include a February 2008 endocrinology report that notes the Veteran was recovering from hernia surgery and was not exercising yet.  The impression was diabetes mellitus, semi-controlled, weight related, and that he needed to lose weight.  His medication included insulin and he also had a restricted diet.  He was instructed to exercise when able.  

On April 2008 VA examination, it was noted that the Veteran's claim file was reviewed.  The examiner noted that the Veteran had diabetes diagnosed in 1997, and that his treatment included insulin and metformin.  It was noted that there was no increase in problems due to diabetes.  

July 2008 to February 2010 Wilmington VA Medical Center (VAMC) treatment records include a December 2008 primary care report that notes the Veteran's exercise is limited by pain in his back, hips, etc., and that he has had limited exercise because of his mother-in-law's illness.  It was noted that he needed to get back to exercise and diet because his weight had increased.  A February 2009 primary care report notes that the Veteran's exercise was limited by pain in his back, hips, etc., but that his exercise was better in the last few months.  His weight was down a little in the past few months, but unchanged over the last few years.  His treatment included insulin and metformin, as well as a restricted diet; he was instructed to increase his exercise as able.  A May 2009 primary care report notes he rides a stationary bike for 20 minutes 3 times per weeks and walks with his wife 4 days per week for one and a half miles.  The physician discussed with the Veteran increasing exercise on the bike to 30 minutes at least 5 times per week and trying to reduce calories.  September and October 2009 reports note he had not experienced any weight loss.  

September 2009 correspondence from private psychologist R.B.H., Ph.D., asserts the Veteran met the criteria for a 40 percent rating for diabetes.  Specifically, he takes insulin every day, he has a restricted diet, and has restricted activities - unable to attend parties, social events, and sporting events, because he needs to have his sugar levels in check.  

On March 2010 VA examination, it was noted the Veteran was on insulin and had a low sugar diet.  He denied any restriction of activities due to his diabetes or any periods of hypoglycemia or ketoacidosis reactions requiring hospitalization.  The Veteran reported he has difficulty walking more than one flight of stairs or more than one block due to other issues.  

Wilmington VAMC treatment records from March to May 2010 include a May 2010 rheumatology consult report advising the Veteran to avoid strenuous activity for 2 to 3 weeks due to his right lateral epicondylitis.  
At the May 2010 DRO hearing, the Veteran testified that he has hypoglycemic reactions if his sugar level drops too low.  He indicated he is averse to going to the hospital for anything.  He also indicated he had a few lesions on his legs that he failed to report on the March 2010 examination.  

On July 2010 VA examination, it was noted that the Veteran's claims file was reviewed.  It was noted that he notices ulcers in his legs.  He is currently on metformin and insulin, and is morbidly obese.  His current symptoms were noted to be skin problems on his legs and some swelling of his legs.  He reported that in the past 12 months he had 5 to 6 hypoglycemic episodes; no hospitalizations or urgent trips to a physician's office were necessary because the hypoglycemia episodes resolved when he ingested a sugar pill.  He denied any ketoacidosis reactions.  He tried to follow a calorie and carbohydrate restricted diet.  His activities were not restricted to maintain glycemic control.  He used a stationary bike for 20 minutes 3 times per week and walked with his wife approximately one and a half miles 4 days per week.  He reported that his skin lesions had healed.  He denied any bowel or bladder impairment from the diabetes.  On physical examination, the examiner found slightly hyperpigmented areas that were completely healed.  There was no evidence of ulceration on the lower extremities.  The examiner opined that the ulcers that were not found on examination represent a nonspecific abnormality, more likely than not to not be related to the Veteran's diabetes.  

At the February 2012 Travel Board hearing, the Veteran testified that he had not been told by a medical professional to regulate his activities (transcript, p.3).  He indicated he has hypoglycemia with some frequency, but he denied being hospitalized or seeing his diabetic care provider 2 times per month (p.4-6).  

What distinguishes the schedular criteria for the current, 20 percent, rating for diabetes from those for the next higher, 40 percent, rating is that in addition to requiring diet and insulin for control, the diabetes also must require regulation of activities (defined as the "avoidance of strenuous occupational and recreational activities").  38 C.F.R. § 4.119, Code 7913 (defining term within criteria for a 100 percent rating).  [The Board notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria which must be met to warrant the increase in the rating.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).]  

The record does not show that at any time during the appeal period the Veteran's diabetes has required regulation (avoidance) of activities; indeed, he has been encouraged to exercise.  The Veteran himself has denied that any diabetes treatment provider instructed him to restrict his activities.  To the extent R.B.H., Ph.D., indicated in September 2009 correspondence that the Veteran's diabetes requires regulation of activities, the listed activities are within the purview of § 4.119, and such activities do not reflect avoidance of activities.  [Notably, R.B.H. is not a medical treatment provider.]  Hence, his assertion is without probative value.  The Board notes that the Veteran was instructed to avoid strenuous activity on a couple of occasions.  See February 2008 endocrinology report; May 2010 rheumatology consult report.  However, such regulation of activity was due to other disabilities, i.e., recovery from hernia surgery and right lateral epicondylitis.  Accordingly, the evidence does not show that at any time during the appeal period manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for the next higher, 40 percent, rating.  See 38 C.F.R. § 4.7.  Consequently, such rating is not warranted.  

Furthermore, the record does not reflect any further compensable complications of diabetes.  [Peripheral neuropathy of the upper and lower extremities, and erectile dysfunction, are separately rated, and those ratings are not at issue herein.]  

The preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied.   

PTSD

PTSD is rated under 38 C.F.R. § 4.130, Code 9411 (the General Rating Formula for Mental Disorders (General Formula)), which provides for a 70 percent rating when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of all psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM0IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  

As an initial matter, the Board finds it is necessary to clarify the parameters of the appeal period that is under consideration.  Historically, a December 2007 rating decision awarded service connection for PTSD, rated 30 percent, effective August 27, 2004.  The rating decision notice to the Veteran stated, "This decision represents a total grant of benefits sought on appeal."  Notice of the December 2007 rating decision was mailed January 11, 2008 to the Veteran's current address and was not returned undelivered.  

The next correspondence from the Veteran pertaining to PTSD was received on February 1, 2008.  In this correspondence, he indicated his current PTSD rating, and stated, "My condition has worsened with a GAF score below 45.  Please schedule me for a [Compensation and Pension] exam at the nearest VAMC to correctly evaluate my condition based on current data."  The RO interpreted this as a new claim for increase.  The Board agrees with such interpretation; the correspondence does not express a disagreement with the rating and effective date assigned in the December 2007 rating decision or request revision of that decision; rather, it indicates an interim worsening of the disability.  Significantly, the February 1, 2008 correspondence made no reference to the earlier (December 2007) rating decision.  Hence, the February 1, 2008 correspondence must be, and properly by the RO was, considered a claim for an increased rating, and not an NOD with the December 2007 rating decision.  See 38 C.F.R. § 20.201 (A written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute an NOD.  While special wording is not required, the NOD must be in terms with which can be reasonably construed as disagreement with that determination and a desire for appellate review); see also 38 U.S.C.A. § 7105.  

Although the Veteran did not file an NOD with the December 2007 rating decision, the Board nonetheless notes that under 38 C.F.R. § 3.156(b), if any new and material evidence is received prior to the expiration of the appeal period (i.e., January 11, 2009), such evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In this regard, the Board has examined the additional evidence received in conjunction with the Veteran's February 2008 claim for an increased rating, to determine whether such evidence would constitute "new and material evidence" under 38 C.F.R. § 3.156(b), so as to warrant consideration of the appeal from August 27, 2004.  The additional evidence received prior to the expiration of the December 2007 rating decision's appeal period consists mainly of additional VA and private treatment records, and the report of an April 2008 VA examination.  While such records are "new" as they were not previously associated with the record or considered, they are not "material" as they have no bearing on the matter adjudicated in the December 2007 rating decision, but bear on a subsequent change in the severity of the service-connected PTSD.  Accordingly, the Board finds the December 2007 rating decision to be final based on the evidence then of record (see 38 U.S.C.A. § 7105), and the Board will consider only the additional evidence received since the December 2007 rating decision to determine an increased rating for PTSD is warranted.  

As is noted above in the Introduction, a June 2008 rating decision awarded an increased (50 percent) rating for the Veteran's PTSD, effective February 1, 2008.  An interim February 2010 rating decision awarded a further increase ( to 70 percent), effective April 13, 2007.  

A March 2008 R.B.H., Ph.D. private treatment record notes the Veteran has been married for 37 years to the same spouse and is the father of four children.  It also notes that he suffers from insomnia, recurrent flashbacks of Vietnam, distressing dreams, isolation from others, mood swings, interpersonal difficulties, lack of patience, poor concentration, and a lack of interest in things he once enjoyed.  His business had deteriorated due to his inability to maintain a regular schedule.  His marriage was in jeopardy due to his inability to maintain an emotional presence with his spouse.  He had expressed suicidal thoughts with a plan, but stated he would not carry it out.  The diagnosis was severe chronic PTSD.  A GAF score of 42 was assigned.  

An April 2008 VA mental health assessment record notes the Veteran has no hobbies and no membership in peer groups.  On mental status examination, he was dressed casually, and oriented in all spheres.  His memory was intact and he displayed no cognitive impairments.  His affect was normal.  He denied having suicidal or homicidal ideation.  He reported perceptual disturbances (i.e., visual hallucinations).  His insight and judgment were intact.  He reported he wakes up every few minutes.  A GAF score of 60 was assigned.  

On April 2008 VA examination, it was noted that the Veteran sees multiple physicians/counselors to treat his PTSD.  He reported he experiences frequent (i.e., 1 to 20 times) nightmares every night, which has occurred for many years.  It was noted that his wife is no longer able to partake in activities that she enjoys because he cannot go to such activities.  His symptoms have strained the marriage more so in the past 10 years.  His wife complained that he has become extremely distant emotionally.  His relationship with his children is also strained, although he feels close to his oldest son as he is a Gulf War veteran so they have something in common.  He is hypervigilant, and sits in the corner of a room no matter what situation he is in.  He gets very irritable on rainy days.  He admitted he was physical with his kids when they were teenagers, but not since then; he denied ever being violent with his wife.  He is easily startled and needs to constantly avoid triggers.  He indicated that his memory has been poor and that he has been more forgetful, especially with his obligations.  He also indicated he was having trouble concentrating (e.g., having to read a book and start again).  He had a hard time thinking of the right words as he spoke.  

On mental status examination, the Veteran was well-groomed and neat in appearance.  He was cooperative and polite during the interview.  His speech was spontaneous, normal in rate and tone.  His mood is described as "calm" and his affect wais constricted.  Thinking is goal-directed and coherent.  Thought content was relevant and logical.  He was alert and fully oriented.  He was able to do simple calculations, but did exhibit problems with concentration and had poor recall or memory.  He was able to abstract and was exercising sound judgment.  He did not have suicidal or homicidal ideation.  He was insightful and his impulse control was intact.  The examiner opined that the Veteran's PTSD symptoms were severe in intensity; he displayed cognitive deficits of impaired concentration and poor memory, as well as a quite pronounced inability to establish and maintain effective relationships.  The examiner assigned a GAF score of 41 based on serious impairment in social functioning, inability to have friends, marital discord and potential separation, hypervigilance, and recurring nightmares.  

July 2008 VA mental health treatment records note the Veteran had a low mood and constricted affect.  His thinking was coherent and goal directed.  He denied suicidal or homicidal ideation.  His judgment and impulse control were intact.  He reported having to deal with major stress since his last visit due to his mother-in-law's hospitalization.  He indicated there has been some major conflict at home and he has pending charges from a domestic dispute with his wife; he denied ever hitting his wife.  

An October 2008 SSA mental residual functional capacity assessment report found the Veteran had moderate restriction of activities of daily living; marked difficulty maintaining social functioning; and moderate difficulty maintaining concentration, persistence, or pace.  A November 2008 disability determination report provides a primary diagnosis of major depressive disorder, and a secondary diagnosis of anxiety disorders.  

A December 2008 VA mental health treatment record notes the Veteran presented with a low/depressed mood and a constricted affect.  His thinking was coherent and goal directed.  He denied suicidal or homicidal ideation.   His insight and judgment were good.  He indicated his mother-in-law died in October after a prolonged illness, and that he was actively grieving her loss as she was a mother to him.  

A February 2009 VA primary care report notes the Veteran's complaint that his memory was not great, but that he was not obviously having memory problems.  

A February 2009 VA mental health treatment record notes the Veteran was pleasant and cooperative.  His thoughts were clear and goal directed.  He denied suicidal or homicidal ideation.  His insight and judgment were intact.  He and his wife reported ongoing verbal conflict the last several days.  

A March 2009 R.B.H., Ph.D. private treatment record notes the Veteran suffers from insomnia, recurrent flashbacks of Vietnam, distressing dreams, isolation from others, mood swings, interpersonal difficulties, lack of patience, poor concentration, and a lack of interest in things he once enjoyed.  His business had deteriorated due to his inability to maintain a regular schedule.  His marriage was in jeopardy due to his inability to maintain an emotional presence with his spouse.  He had expressed suicidal thoughts with a plan, but stated he would not carry it out.  The diagnosis was severe chronic PTSD.  A GAF score of 40 was assigned.  

A May 2009 VA primary care report notes the Veteran had no depression symptoms.  He was alert and oriented to time, place, person, and situation.  

June 2009 VA mental health treatment records note the Veteran was groomed and neat.  He was tearful and depressed, worried about his marriage, and was seeking help.  His speech was normal in rate and tone, and his thoughts were organized and relevant.  His insight and judgment were intact.  He complained of concentration problems and having trouble focusing.  He denied suicidal or homicidal ideation, but indicated he felt hopeless.  He was interested in seeking therapy for himself and as a couple.  His wife indicated she felt emotionally abandoned by him, and complained of a lack of intimacy.  

An August 2009 VA mental health treatment record notes the Veteran presented with a euthymic mood and normal range of affect.  His thoughts were clear and goal directed.  He denied suicidal or homicidal ideation, and his insight and judgment were intact.  The Veteran and his wife reported they were doing better with just one "tangle" since their last appointment.  

A September 2009 R.B.H., Ph.D. private treatment record includes the opinions that the Veteran was unemployable, and that his PTSD and secondary depression met the criteria for a 70 percent rating.  A GAF score of 40 was assigned.  

November 2009 VA mental health treatment records note the Veteran presented with a euthymic mood and normal range of affect.  His thoughts were clear and goal directed.  He denied suicidal or homicidal ideation, and his insight and judgment were intact.  The Veteran and his wife reported they were doing better with less conflict.  His activities of daily living were found to be good, with moderate impairment of family relationships, moderate impairment of leisure activities, marked impairment of other relationships, and marked impairment of employment.  A GAF score of 52 was assigned.  

A December 2009 VA mental health treatment record notes the Veteran had depressed mood and a mood congruent affect.  His thoughts were clear and goal directed.  He denied suicidal or homicidal ideation.  His insight and judgment were intact.  The Veteran and his wife reported a high level of conflict for the past two weeks and had not been talking to each other for the past two days.  They were highly argumentative.  
A January 2010 VA mental health treatment record notes the Veteran was in a depressed mood and had a mood congruent affect.  His thoughts were clear and goal directed.  He denied suicidal or homicidal ideation.  His insight and judgment were intact.  His wife discussed their lack of intimacy.  The Veteran indicated he was aware he was emotionally detached.  

A May 2010 VA mental health treatment record notes the Veteran presented with a euthymic mood and mood congruent affect.  His thoughts were clear and goal directed.  He denied suicidal or homicidal ideation, and his judgment and insight were intact.  He reported his relationship with his wife was good.  He indicated he believes he has five years to live so does not see a need to change his lifestyle (e.g., losing weight), and feels unmotivated to do so.  

At the February 2012 Travel Board hearing, the Veteran testified that he has no social relationships with anyone other than his family (transcript, p.8).  He further reported that his relationship with his wife is strained, particularly for the last 8 to 10 years of their 42 year marriage, and getting progressively worse.  Id.  He also indicated he has a strained relationship with all 3 of his children, having a better relationship with his oldest son than 15 years ago.  Id.  He related he has a very unstructured sleep regimen, and that he sometimes reads, although not as much as he used to (p.14).  

At the outset, the Board notes that the Veteran has coexisting diagnoses of major depressive disorder and anxiety disorder.  For the limited purpose of this decision, the Board will attribute all psychiatric signs and symptoms to the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).  

The reports of the VA examination and VA and private treatment records, overall, provide evidence against the Veteran's claim, as they do not show the Veteran's PTSD to have at any time been of such severity as to warrant a 100 percent schedular rating.  There is no evidence (or even allegation) of symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of his close relatives, own occupation, or own name.  The treatment records and examination reports consistently show appropriate thought processes and content and appropriate behavior.  There were very infrequent reports of (only) passive suicidal ideation, but no intent; and only a single instance of visual hallucinations (but no indication such was persistent, and such was not reported on VA examination).  While the observations by the VA examiner and treatment providers suggest that the Veteran has severely limited social relationships, such impairment is clearly encompassed by the criteria for a 70 percent rating (which contemplates deficiencies in most areas).  The disability picture presented is not one consistent with the criteria for a schedular 100 percent rating.  Consequently, such rating for PTSD is not warranted at any time.  

The Board notes that the Veteran's GAF scores throughout the appeal period have ranged from 40 to 60, consistent with moderate, ranging to severe, symptoms.  Such GAF scores, particularly of 40 (reflecting major inability to function in almost all areas) are not inconsistent with the 70 percent rating assigned (which is to be assigned when there are deficiencies in most areas).  Consequently, the Board finds that the GAF scores (of themselves) do not present a separate basis for the assignment of a 100 percent rating.  

Extraschedular Evaluation

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's PTSD or diabetes is exceptional or that schedular criteria are inadequate (the symptoms and impairment shown are all encompassed by the schedular criteria for the current rating assigned).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.  [The Board notes that the Veteran was awarded a total disability rating based on individual unemployability (TDIU) from February 1, 2008 to February 12, 2009.  Since February 12, 2009 he has had a schedular combined 100 percent rating for his service-connected disabilities.  Hence, the matter of entitlement to a TDIU rating is moot.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).]


ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.  

A rating in excess of 70 percent for PTSD is denied.  


REMAND

The Veteran claims that he has sleep apnea secondary to his service-connected diabetes and/or his service-connected PTSD.  

I is well-established that once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

On April 2008 VA examination, the diagnosis was sleep apnea.  The examiner opined that the sleep apnea was "not caused by or the result of service connected diabetes mellitus."  The report of the examination is inadequate for rating purposes.  

The examination did not adequately address all theories of entitlement.  A disability will be service connected when that disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  Therefore, a disability may be service connected on a secondary basis by demonstrating that the disability is either (1) "proximately due to or the result of [an already] service-connected disease or injury," or (2) aggravated by an already service-connected disease or injury, "whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition . . ."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011); Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).  

The United States Court of Appeals for Veterans Claims has indicated that "not due to," "not caused by," or "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b).  See Allen, 7 Vet. App. at 449 ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  

Significantly, the April 2008 examiner only opined that the Veteran's sleep apnea is "not caused by or the result of" his diabetes.  Under governing caselaw such opinion does not address the matter of aggravation.  In addition, the opinion did not address whether there is a relationship between the Veteran's sleep apnea and his service-connected PTSD.  This alternate secondary service connection theory of entitlement must be considered/addressed on remand.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (multiple theories constitute the same claim if they "pertain to the same benefit for the same disability").  Hence, another VA examination to secure a medical advisory opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his sleep apnea.  The examiner must review the Veteran's claims file, including this remand, in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following: 

(a) Was the Veteran's sleep apnea somehow directly related to his service?  If so, please identify the nature of such a nexus.

(b) Was the Veteran's sleep apnea caused or aggravated by his service-connected PTSD and/or his diabetes?  

(c) If the examiner finds that the Veteran's sleep apnea was not caused, but was aggravated by either his PTSD or his diabetes (or both), the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation.  

The examiner must explain the rationale for all opinions given.  

2.  The RO should then readjudicate the claim of service connection for sleep apnea.  If it remains denied, the RO should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


